DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the reply and amendment filed 1/6/2022.
Claims 1-20 are pending. 
Previous rejections of the claims under 35 USC 103 are amended as necessitated by the amendments to the claims but otherwise maintained and recited below.
Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. 
Applicant argues that the art fails to teach size reduction of the microorganism in the fluid and that such is not obvious. Applicant argues that the hydrocarbon fluid of Armstrong is not at least one of petroleum, gasoline, heating oil, diesel fuel, kerosene, or jet fuel and one would not be motivated to apply sonication to such fluid. Applicant further argues that the size reduction is dependent on the strength of sonication, duration, etc. and that reduction to less than or equal 1.5 micrometers would not have been obvious in view of the Armstrong disclosure.
Applicant’s arguments have been considered but are not persuasive. Armstrong teaches treating “oil-based fluids” as applicant points out. Armstrong teaches that “the oil may consist of any oil or water-immiscible fluid that may include, but is not limited to, diesel, mineral oil, esters, refinery cuts and blends, or alpha-olefins” (0005 emphasis added). Armstrong further teaches wherein “Refinery fluids are fluids that may be further processed or refined at a refinery” and oil to be processed includes crude oil. (0007) Further, the ultrasonic waves may contact the fluid in a tank or another location within refinery equipment (0032). Thus, Armstrong teaches treating petroleum and diesel and other refinery cuts or blends which is known to include gasoline, heating oil, kerosene, or jet fuel. Further note the downhole application is the use of the fluid but 
With respect to the size reduction, Armstrong teaches treating a hydrocarbon fluid to reduce or complete prevention of microbial growth using ultrasonic means, including treating a biofilm culture for 30 minutes to achieve complete dispersion of the biofilm in the fluid (example 1). While the size required for complete dispersion was not provided, Armstrong teaches a process having overlapping conditions including fluid to be treated use of the same frequency ranges (0026) for a time period in an overlapping range (compare Armstrong at least 3 to more than 30 minutes (0026; 0034) to instant application stating intervals of 0.1 s to 1 week  for one or more intervals, though overall time required is not provided) and operating under the same in in an overlapping temperature range (compare 25C (examples) or 25-100 C (abstract) with instant application par. 0015 10-50C). When the same sonication is occurring for the same amount of time on a diesel or refinery fluid having the same or similar microorganisms, it is not seen how the same result would occur with respect to the microorganism final size. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (US 2016/0356122).
With respect to claim 1, Armstrong teaches a method of decreasing, preventing, and/or inhibiting microorganisms in a fluid, including a hydrocarbon fluid (abstract). The method comprises applying an ultrasonic wave to the hydrocarbon fluid (0022-0024) that is optionally located in a storage tank (0022; 0032) to disrupt a cell membrane of a microorganism to form a disrupted microorganism (0023) thereby forming a clean hydrocarbon fluid suitable for injecting through an injection nozzle. Armstrong teaches one example wherein after 30 minutes the cell was completely dispersed and the culture media became transparent (0034), i.e. reduced size of the disrupted microorganisms. With respect to the fluid Armstrong teaches that “the oil may consist of any oil or water-immiscible fluid that may include, but is not limited to, diesel, mineral oil, esters, refinery cuts and blends, or alpha-olefins” (0005 emphasis added). Armstrong 
Armstrong teaches wherein the sizes of the microorganism is reduced from a film to small particles and then further to smaller particles which completely disperse into and become transparent in the fluid after treatment, but does not explicitly state the sized was reduced to less than or equal to 1.5 micrometers. However, where the same sonication was conducted on the same fluid, it would be expected to fall within a range overlapping that claimed.
	With respect to claims 2 and 3, Armstrong teaches applying the waves inside a pipeline, tank or joint (0032), which includes in a tank headspace and includes at a location that is in fluid communication with and that is upstream of any withdraw means including an injection nozzle leaving the tank. 
	With respect to claim 4 and 17, Armstrong teaches using known sonicators and adjustable pulsing and from a plurality of transmitters with the waves adjusted based on the location (0024-0026).
	With respect to claim 5, Armstrong teaches treating oil-based fluids containing solid particles (0005; 0007); it would have been obvious to one of ordinary skill in the art at the time of filing to include filtration to remove solids and produce a further upgraded product. 
With respect to claim 6, 9, 12, 14-15, 20, Armstrong teaches applying the ultrasonic wave to the hydrocarbon fluid occurs in the storage tank (0032). Although Armstrong does not explicitly disclose the volume or material of the storage tank, the Examiner gives extremely little weight to the apparatus limitation because it does not appear that the claimed process would function substantially different when using a tank having the specific volume or material claimed. It has been held that apparatus limitations are not entitled to patentable weight in method claims and do not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the criticality and superior results of the limitations. See Ex Parte 
With respect to claims 7, 8, and 18, Armstrong teaches wherein the process is used to treat microorganisms found in the fluid and wherein microorganissms include bacteria, yeast, viruses, algae, and the like (0015). “Non-limiting examples of the bacteria may be or include gram positive bacteria, gram negative bacteria, sulfate reducing bacteria, acid producing bacteria, nitrate reducing bacteria, cyanobacteria, and combinations thereof. Non-limiting examples of the yeast may be or include Ascomycotas, Basidiomycotas, Saccharomycetales, and combinations thereof. Non-limiting examples of the virus may be or include DNA viruses, RNA viruses, reverse transcribing viruses, and combinations thereof. Non-limiting examples of the algae may be or include Chromista, Rhizaria, Archaeplastida, and combinations thereof.” (0027 emphasis added). It would have been obvious to one of ordinary skill in the art at the time of filing to apply the process to a fluid having bacteria in the Acetobacteraceae (a family of Gram-negative bacteria) or Lactobacillaceae (family of lactic acid bacteria) family given the process is for treating a wide range of bacteria including gram negative bacteria and acid producing bacteria.
Armstrong teaches wherein the fluid may be petroleum or diesel, including synthetic fuels such as alcohol (i.e. 10% ethanol) (0005; 0007; 0011). Armstrong is silent regarding the content of sulfur in the fuels, but where fluids such as diesel are treated, it is expected to include diesel having sulfur in a range overlapping that claimed. 
With respect to claim 10, the process may include mixing the fluid in the tank (0023). 
With respect to claim 11, Armstrong teaches optionally applying the wave to the fluid inside the storage tank (0032) wherein biocorrosion would be reduced because the microbial growth is reduced (abstract). The wave may be applied using a probe inserted in the fuel (0024). 
With respect to claim 13, the storage tank may be an underground reservoir (abstract). 
claim 16, the fluid may be a sample, thus removed from the fluid in the tank (0022), and it would have been obvious to one at the time of filing to either remove or return the treated fluid as one of only two options. 	
With respect to claim 19, Armstrong teaches wherein the microorganism comprises fungi of the family Saccharomycetaceae. (0027). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771